Filed 8/30/16 P. v. Robles CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F071425
         Plaintiff and Respondent,
                                                                             (Super. Ct. No. BF158779A)
                   v.

DANNY BLAS ROBLES,                                                                       OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Michael G.
Bush, Judge.
         Kelly C. Martin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-




*        Before Kane, Acting P.J., Franson, J. and Smith, J.
       Appointed counsel for defendant Danny Blas Robles asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Counsel filed an opening brief that sets forth the facts of the case.
Defendant was advised of his right to file a supplemental brief within 30 days of the date
of filing of the opening brief. More than 30 days elapsed, and we received no
communication from defendant. Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm.
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
       On January 22, 2015, defendant pled no contest to felony evasion of a police
officer (Pen. Code, § 2800.2)1 and felony possession of a stolen vehicle (§ 496d,
subd. (a)) and he admitted a prior strike conviction (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)). Other counts and allegations were dismissed. The trial court agreed to
sentence him to four years in prison. At sentencing, the court imposed the four-year
sentence, as agreed.
       On April 15, 2015, defendant filed a notice of appeal. The trial court granted a
certificate of probable cause based on defendant’s allegation that he tried to withdraw his
plea but missed the opportunity because his counsel was ineffective.
                                      DISCUSSION
       We recognize that under certain circumstances a defendant may seek to withdraw
a guilty plea. (People v. Quesada (1991) 230 Cal.App.3d 525, 531, fn. 2 [“ ‘a motion to
set aside a judgment of conviction and for permission to withdraw a plea of guilty may
ordinarily be considered as a petition for writ of error coram nobis’ ”]; § 1018 [upon a
showing of good cause, a defendant may withdraw his guilty plea before the entry of
judgment].) Nothing in the record before us, however, indicates defendant ever sought to

1      All statutory references are to the Penal Code unless otherwise noted.


                                             2.
withdraw his plea or had good cause to do so (People v. Sandoval (2006) 140
Cal.App.4th 111, 123 [defendant seeking to withdraw a guilty plea must establish he was
operating under mistake, ignorance, or any other factor overcoming the exercise of his
free judgment]). Therefore, we cannot consider this matter on appeal. Furthermore, we
see no other arguable error that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                            3.